Case 2:20-cv-00318-JRG-RSP Document 1 Filed 09/30/20 Page 1 of 6 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION




Realm Licensing LLC,                                       Case No. 2:20-cv-00318
       Plaintiff,                                          Patent Case
       v.                                                  Jury Trial Demanded
Salesforce.com, Inc.,

       Defendant.


                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Realm Licensing LLC (“Plaintiff”), through its attorneys, files this Complaint

for patent infringement against Salesforce.com, Inc. (“Defendant”), and alleges as follows:

                                                PARTIES

1.     Plaintiff Realm Licensing LLC is a corporation organized and existing under the laws of

       Texas that maintains its principal place of business at 5570 FM 423, Suite 250-2015,

       Frisco, TX 75034.

2.     Defendant Salesforce.com, Inc. is a corporation organized and existing under the laws of

       Delaware that maintains an established place of business at 415 Mission Street, 3rd Floor,

       San Francisco, CA 94105. Defendant can be served through its registered agent CT

       Corporation System at 1999 Bryan St. Ste. 900, Dallas, TX 75201.

                                         JURISDICTION

3.     This is an action for patent infringement arising under the patent laws of the United

       States, Title 35 of the United States Code.




                                                1
Case 2:20-cv-00318-JRG-RSP Document 1 Filed 09/30/20 Page 2 of 6 PageID #: 2




4.   This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

     1338(a).

5.   This Court has personal jurisdiction over Defendant because it has engaged in systematic

     and continuous business activities in this District. As described below, Defendant has

     committed acts of patent infringement giving rise to this action within this District.

                                             VENUE

6.   Venue is proper in this District under 28 U.S.C. § 1400(b), because Defendant has

     committed acts of patent infringement in this District and has an established place of

     business in this District. In addition, Plaintiff has suffered harm in this district.

                                       PATENTS-IN-SUIT

7.   Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

     6,324,551 (“the ‘551 Patent”), 6,330,573 (“the ‘573 Patent”), 7,020,670 (“the ‘670

     Patent”), and 7,996,356 (“the ‘356 Patent”) (collectively the “Patents-in-Suit”), including

     all rights to enforce and prosecute actions for infringement and to collect damages for all

     relevant times against infringers of the Patents-in-Suit. Accordingly, Plaintiff possesses

     the exclusive right and standing to prosecute the present action for Defendant’s

     infringement of the Patents-in-Suit.

                                        The ‘551 Patent

8.   The ‘551 Patent is entitled “Self-contained document management based on document

     properties,” and issued November 27, 2001. The application leading to the ‘551 Patent

     was filed on August 31, 1998. A true and correct copy of the ‘551 Patent is attached

     hereto as Exhibit 1 and incorporated herein by reference.

9.   The ‘551 Patent is valid and enforceable.




                                                2
Case 2:20-cv-00318-JRG-RSP Document 1 Filed 09/30/20 Page 3 of 6 PageID #: 3




                                         The ‘573 Patent

10.   The ‘573 Patent is entitled “Maintaining document identity across hierarchy and non-

      hierarchy file systems,” and issued December 11, 2001. The application leading to the

      ‘573 Patent was filed on August 31, 1998. A true and correct copy of the ‘573 Patent is

      attached hereto as Exhibit 2 and incorporated herein by reference.

11.   The ‘573 Patent is valid and enforceable.

                                         The ‘670 Patent

12.   The ‘670 Patent is entitled “Text searching and categorization tools,” and issued March

      28, 2006. The application leading to the ‘670 Patent was filed on October 20, 1999. A

      true and correct copy of the ‘670 Patent is attached hereto as Exhibit 3 and incorporated

      herein by reference.

13.   The ‘670 Patent is valid and enforceable.

                                         The ‘356 Patent

14.   The ‘356 Patent is entitled “Text searching and categorization tools,” and issued August

      9, 2011. The application leading to the ‘356 Patent was filed on March 24, 2005. A true

      and correct copy of the ‘356 Patent is attached hereto as Exhibit 4 and incorporated

      herein by reference.

15.   The ‘356 Patent is valid and enforceable.


                     COUNT 1: INFRINGEMENT OF THE PATENTS-IN-SUIT

16.   Plaintiff incorporates the above paragraphs herein by reference.

17.   Direct Infringement. Defendant has directly infringed one or more claims of the

      Patents-in-Suit in at least this District by making, using, offering to sell, selling and/or

      importing, without limitation, at least the products, instrumentalities, and/or services



                                                 3
Case 2:20-cv-00318-JRG-RSP Document 1 Filed 09/30/20 Page 4 of 6 PageID #: 4




      identified in the charts incorporated into this Count below (“Defendant’s Exemplary

      Products”), which have infringed the claims of the Patents-in-Suit identified in the charts

      incorporated into this Count below (the “Patents-In-Suit Claims”) literally or by the

      doctrine of equivalents. On information and belief, numerous other products,

      instrumentalities, and/or services infringing the claims of the Patents-in-Suit have been

      made, used, offered for sale, sold, and/or imported by Defendant and/or its customers.

18.   On information and belief, Defendant has also directly infringed, literally or under the

      doctrine of equivalents, the Patents-In-Suit Claims, by having its employees internally

      test and/or otherwise use Defendant’s Exemplary Products in an infringing manner.

19.   On information and belief, Defendant has used, promoted, and permitted the use of

      Defendant’s Exemplary Products in an infringing manner, including, but not limited to,

      distributing and/or disseminating product literature and website materials inducing end

      users and others to use Defendant’s Exemplary Products in a customary and intended

      manner that has infringed the Patents-in-Suit. Thus, on information and belief,

      Defendant has contributed to and/or induced the infringement of the Patents-in-Suit.

20.   Defendant has had knowledge and notice of the Patents-In-Suit, as well as of its own

      infringement of the Patents-In-Suit, at least since the date of the filing of the present

      Complaint.

21.   On information and belief, Defendant’s infringement of the Patents-in-Suit has been

      willful.

22.   Defendant’s willful infringement of the Patents-in-Suit renders this case exceptional

      within the meaning of 35 U.S.C. § 285, for which Plaintiff is entitled to enhanced

      damages.




                                                4
Case 2:20-cv-00318-JRG-RSP Document 1 Filed 09/30/20 Page 5 of 6 PageID #: 5




23.    Plaintiff incorporates by reference in its allegations herein the claim charts of Exhibits 5,

       6, 7, and 8.

24.    Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

       infringement, but in no event less than a reasonable royalty for the use made of the

       invention by Defendant, together with interest and costs as fixed by the Court.

                                            JURY DEMAND

25.    Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully requests a

       trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays for judgment as follows:

      A.      That Defendant has infringed one or more claims of the Patents-in-Suit.

      B.      That Plaintiff be awarded all damages adequate to compensate it for Defendant’s

              infringement of the Patents-in-Suit, such damages to be determined by a jury and

              an accounting, if necessary, to compensate Plaintiff adequately for Defendant’s

              infringement;

      C.      That the damages awarded to Plaintiff be trebled, with pre-judgment and post-

              judgment interest, costs, expenses, and disbursements as justified under 35 U.S.C.

              § 284;

      D.      That this case be declared exceptional within the meaning of 35 U.S.C. § 285 and

              that Plaintiff be awarded its reasonable attorneys’ fees incurred in prosecuting this

              action; and

      E.      That Plaintiff be awarded such other relief as this Court deems just and proper.




                                                  5
Case 2:20-cv-00318-JRG-RSP Document 1 Filed 09/30/20 Page 6 of 6 PageID #: 6




  Dated: September 30, 2020                Respectfully submitted,

                                           /s/ Isaac Rabicoff
                                           Isaac Rabicoff
                                           Rabicoff Law LLC
                                           5680 King Centre Dr, Suite 645
                                           Alexandria, VA 22315
                                           773.669.4590
                                           isaac@rabilaw.com

                                           ATTORNEYS FOR PLAINTIFF
                                           REALM LICENSING LLC




                                     6
